t c summary opinion united_states tax_court benjamin c kent petitioner v commissioner of internal revenue respondent docket no 6490-03s filed date benjamin c kent pro_se taylor cortright for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s and federal income taxes and penalties as follows year deficiency penalty sec_6662 dollar_figure big_number dollar_figure dollar_figure after concessions the issues for decision are whether petitioner is entitled to dependency_exemption deductions for the and taxable years for his brother bennard kent whether petitioner is entitled to head_of_household filing_status for the and taxable years whether petitioner is entitled to deductions for moving_expenses of dollar_figure for the taxable_year and dollar_figure for the taxable_year whether petitioner is entitled to home mortgage interest deductions of dollar_figure for the taxable_year and petitioner concedes that he is not entitled to the schedule c profit or loss from business loss in the amount of dollar_figure for the taxable_year respondent concedes that petitioner is entitled to the additional student_loan_interest_deduction of dollar_figure for the taxable_year in the notice_of_deficiency respondent determined that petitioner was not entitled to certain itemized_deductions respondent however failed to allow petitioner a standard_deduction see sec_63 respondent concedes that if we conclude that petitioner is not entitled to itemized_deductions for and then petitioner would be entitled to the standard_deduction for the corresponding taxable_year respondent determined that petitioner was entitled to a filing_status of single for the and taxable years petitioner claimed a home mortgage interest_deduction of dollar_figure for the taxable_year after an examination of continued dollar_figure for the taxable_year whether petitioner is entitled to a deduction for unreimbursed employee_expenses of dollar_figure for the taxable_year whether petitioner is entitled to a deduction for casualty and theft_loss of dollar_figure for the taxable_year and whether petitioner is liable for accuracy-related_penalties under sec_6662 for the and taxable years petitioner resided in dumfries virginia at the time of filing his petition some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference for convenience we combine our findings_of_fact and conclusions petitioner filed timely federal_income_tax returns for taxable years and in each return petitioner claimed a dependency_exemption deduction for his brother bennard kent and head-of-household filing_status petitioner also claimed the following deductions expenses and losses deduction expense or loss moving_expenses home mortgage interest unreimbursed employee_expenses casualty and theft_loss dollar_figure big_number big_number big_number dollar_figure big_number --- --- continued petitioner’s federal_income_tax return respondent determined that petitioner was entitled to a home mortgage interest_deduction of dollar_figure a taxpayer is generally required to substantiate deductions by keeping books_and_records sufficient to establish the amount of the deductions sec_6001 sec_1_6001-1 income_tax regs deductions are a matter of legislative grace and generally the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 the burden_of_proof has not shifted to respondent pursuant to sec_7491 while examination of the tax returns in issue commenced after date petitioner has not satisfied any of the criteria of sec_7491 and b indeed we found petitioner’s testimony to be questionable his testimony was at times vague evasive or inconsistent with documents made part of this record dependency_exemption deductions a taxpayer is allowed a deduction for a dependent over half of whose support is provided by the taxpayer sec_151 c a the term dependent includes a brother of the taxpayer sec_152 the term support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs the total amount of support for each of the claimed dependents furnished by all sources during the year in issue must be established by competent evidence 56_tc_512 the amount of support that the claimed dependent received from the taxpayer is compared to the entire amount of support the individual received from all sources sec_1_152-1 income_tax regs in the present case petitioner did not provide any documentary_evidence to substantiate his self-serving testimony that he provided over half the support of his brother bennard kent during the years in issue the court is not required to accept petitioner’s self-serving testimony 99_tc_202 we sustain respondent’s determination that petitioner is not entitled to dependency_exemption deductions for the and taxable years for his brother bennard kent filing_status to qualify for head_of_household a taxpayer must satisfy the requirements of sec_2 under sec_2 a taxpayer shall be considered a head_of_household if he or she is not married at the close of the taxable_year is not a surviving_spouse and among other choices maintains as his or her home a household which constitutes for more than half of such taxable_year the principal_place_of_abode as a member of such household of either an unmarried descendant of a son or daughter of the taxpayer or any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 sec_2 sec_1 b ii c income_tax regs a taxpayer shall be considered as maintaining a household only if he or she pays more than one-half of the cost thereof for the taxable_year sec_1_2-2 income_tax regs in the present case respondent determined that petitioner was not entitled to head-of-household filing_status for and petitioner was married to vivian eastman-kent hereinafter mrs eastman-kent during the years in issue we have also sustained respondent’s determination that bennard kent was not petitioner’s dependent either ground precludes petitioner from being entitled to head-of-household filing_status respondent’s determination is sustained moving_expenses sec_217 permits a deduction for moving_expenses paid_or_incurred during the taxable_year in connection with the commencement of work by the taxpayer as an employee or as a self- employed individual at a new principal_place_of_work the term moving_expenses does not include any expenses for meals sec_217 the term also does not include either the cost of pre-move househunting trips or the cost of temporary living respondent’s determination that petitioner is entitled to filing_status of single is inconsistent with the findings in this record however respondent does not argue that petitioner’s filing_status is married_filing_separately or assert an increase in deficiency as a result of these findings we therefore do not disturb and indeed accept respondent’s determination expenses in the general location of the new job h conf rept pincite 1993_3_cb_393 the term moving_expenses means only the reasonable expenses of moving household goods and personal effects from the former residence to the new residence and of traveling including lodging from the former residence to the new place of residence sec_217 to qualify for the deduction the taxpayer must satisfy the conditions regarding both distance to the taxpayer’s new principal_place_of_work as set forth in sec_217 and duration of full-time employment as set forth in sec_217 the condition of sec_217 shall not apply if the taxpayer is unable to satisfy such condition by reason of involuntary separation other than for willful misconduct from the service of or transfer for the benefit of an employer after obtaining full-time employment in which the taxpayer could reasonably have been expected to satisfy such condition sec_217 if claimed deductions are not adequately substantiated we may estimate them provided we are convinced that the taxpayer incurred such expenses and we have a basis upon which to make an estimate 39_f2d_540 2d cir 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir petitioner moved three times during the years in issue-- twice in and once in during the first move he relocated in date from savage minnesota to charlotte north carolina to work for alcoa as a senior electrical engineer during the second move petitioner relocated in date from charlotte north carolina to either louisville kentucky or jeffersonville indiana to work for tower automotive during the third move petitioner moved to philadelphia pennsylvania in date to begin law school petitioner claimed a deduction for moving_expenses of dollar_figure for for his first move in from minnesota to north carolina petitioner presented two documents each entitled moving expense statement that he submitted to alcoa for reimbursement such statements cover a period from date the record is unclear as to where petitioner actually moved at the time of trial petitioner testified that he moved from charlotte n c to an apartment in louisville ky his testimony is inconsistent and does not correspond with all of the documents in the record for example petitioner presented a household goods descriptive inventory dated date which indicates a loading address in savage minn and a destination of louisville ky however petitioner also provided a receipt for cable installation on date for an apartment in jeffersonville ind moreover tower automotive listed petitioner’s address at jeffersonville ind on his form_w-2 wage and tax statement for petitioner also presented a receipt dated date regarding furniture purchased in charlotte n c and numerous receipts for car rentals in charlotte n c from late date to early date petitioner however testified that he stopped working for alcoa in date when it terminated his continued to date and do not correspond with petitioner’s testimony that he moved to north carolina in date moreover most of the expenses listed on these statements do not constitute moving_expenses under sec_217 because they relate to expenditures_for food lodging for the purpose of interim living and miscellaneous expenses such as phone cards city maps and other items for the remaining expenses listed on these statements--such as extra luggage charged airfare and unspecified transportation_expenses for the period from may to date--petitioner did not provide the underlying receipts or supporting documentation for his second move in from north carolina to either kentucky or indiana petitioner presented to respondent various receipts for food clothing gasoline pakmail post office mailings and other personal items from july to date however none of these receipts was made part of the record petitioner instead provided the court documents entitled expense voucher that he submitted to tower automotive for reimbursement without any supporting receipts most of the expenses listed on such vouchers do not constitute moving_expenses under sec_217 because they are expenses for food apartment lease rental hotel stays and city maps petitioner did not provide the continued employment underlying receipts or supporting documentation for the remaining expenses listed on such vouchers petitioner claimed a deduction for moving_expenses of dollar_figure for he presented a receipt relating to the move from jeffersonville indiana to philadelphia pennsylvania in the amount of dollar_figure this move was in connection with the commencement not of work but of law school and thus any costs incurred and associated with this move are not allowed as a deduction under sec_217 while petitioner incurred some costs for his three moves most of his costs did not constitute moving_expenses as defined under sec_217 further petitioner failed to substantiate his claimed moving_expenses with documentary_evidence such as vendor receipts credit card statements canceled checks or airline tickets petitioner’s testimony also was not credible accordingly since the record provides no basis for making an estimate we decline to invoke cohan v commissioner supra we sustain respondent’s determination on this issue itemized_deductions petitioner claimed itemized_deductions for home mortgage interest unreimbursed employee_expenses and casualty and theft_loss because petitioner is not entitled to these itemized_deductions as we discuss later and because any remaining itemized_deductions are not in excess of the applicable standard_deduction petitioner is entitled to the standard_deduction for and a home mortgage interest petitioner claimed itemized_deductions for home mortgage interest_expense of dollar_figure for the taxable_year and dollar_figure for the taxable_year respondent decreased the claimed amount for allowing a deduction of dollar_figure and disallowed the claimed deduction for in full mortgage interest is generally deductible under sec_163 subject_to the requirements of sec_163 petitioner however has not substantiated that he paid mortgage interest_expense of any amount in or we therefore sustain respondent’s determination on this issue sec_6001 sec_1_6001-1 e income_tax regs b unreimbursed employee_expenses petitioner claimed a deduction for unreimbursed employee_expenses of dollar_figure for it is clear that an individual may be in the trade_or_business of being an employee and that ordinary and necessary expenses_incurred in that trade_or_business are deductible under sec_162 65_tc_862 petitioner however has not provided any evidence to substantiate either the existence or amount of any unreimbursed employee_expenses in we therefore sustain respondent’s determination on this issue c casualty and theft_loss petitioner claimed a deduction for a casualty and theft_loss of dollar_figure for the taxable_year he contends that this loss was attributable to a computer display camera books and side tables that he lost at the storage in louisville kentucky and the basement of a family friend petitioner further contends that he did not recover from any insurance claims in general a taxpayer is entitled to deduct any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 where the loss is not connected with a trade_or_business or a transaction entered into for profit the deduction is limited to losses arising from fire storm shipwreck or other_casualty or from theft and the requirements of sec_165 sec_165 petitioner however has not substantiated either the existence or the amount of any casualty or theft_loss in we therefore sustain respondent’s determination on this issue accuracy-related_penalties under sec_6662 the commissioner has the burden of production in any court_proceeding with respect to the liability of any individual for any penalty under sec_6662 sec_7491 116_tc_438 sec_6662 imposes an accuracy-related_penalty in the amount of percent of the portion of the underpayment_of_tax attributable to negligence or disregard of rules or regulations see sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs moreover negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations see sec_6662 sec_1_6662-3 income_tax regs no penalty will be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion see sec_6664 on the basis of the record we conclude that petitioner is liable for the accuracy-related_penalties under sec_6662 petitioner claimed various deductions for expenses that he could not substantiate indeed petitioner claimed a schedule c profit or loss from business loss in the amount of dollar_figure for the taxable_year but later he conceded that he was not entitled to such loss petitioner also filed as a head_of_household for and when he was married to mrs eastman- kent petitioner has not shown that he acted in good_faith in claiming these amounts respondent has met his burden of production under sec_7491 we conclude that petitioner’s actions were not those of a reasonable and prudent person under the circumstances thus we sustain respondent on this adjustment reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
